—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Silverman, J.), dated March 7, 1994, which granted the motion of the defendant Village of Tarry-town for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contentions, the Supreme Court properly concluded that no issues of fact existed to preclude an award of summary judgment to the defendant Village of Tarrytown (hereinafter the Village). The plaintiffs have failed to demonstrate that any affirmative acts of negligence by the Village proximately caused the injured plaintiff to fall over an uneven street surface (see, Brody v Town of Brookhaven, 207 AD2d 425; Shapiro v Tides Inn Realty Corp., 191 AD2d 490). Rather, this case falls squarely within the prior written notice requirement of Village Law § 6-628 (see, Torres v Galvin, 189 AD2d 870; Ferris v County of Suffolk, 174 AD2d 70). Given the uncontroverted absence of prior written notice in this case, judgment as a matter of law was appropriately awarded to the Village.
We have reviewed the plaintiffs’ remaining contentions and *787find them to be without merit. Sullivan, J. P., Miller, Thompson, and Ritter, JJ., concur.